DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art does not disclose or render obvious a motivation to provide for a power train device of a vehicle in combination with the remainder of the structure set forth in claim 1, particularly "the predetermined brake is fastened before a fuel supply upon an engine start, a clutch to be fastened upon a non-supply of hydraulic pressure and released upon a supply of the hydraulic pressure is provided between the engine and the automatic transmission, and the clutch is fastened upon the engine start.".
The closest prior art of Matsubara 2003/0203790 discloses a clutch (one of C1-C4) that could be engaged before engine start during the downshifting in the coasting phase, but this shifting does not constitute fastening the clutch “upon the engine start”.  In addition, Matsubara does not disclose that the clutch is a normally engaged type of clutch.  There is no motivation to modify Matsubara to engage the clutch “upon engine start”, and provide a normally engaged type of clutch, absent hindsight.

The prior art does not disclose or render obvious a motivation to provide for a power train device of a vehicle in combination with the remainder of the structure set forth in claim 3, particularly "the predetermined brake is fastened by an electric oil pump before a fuel supply upon an engine start”.


The prior art does not disclose or render obvious a motivation to provide for a power train device of a vehicle in combination with the remainder of the structure set forth in claim 3, particularly "the engine is started after the motor increases an engine speed to a predetermined cranking rotation speed as higher rotation than a predetermined resonant rotation speed with which a drive system from the engine to the drive wheel resonates and lower rotation than a predetermined idling rotation speed”.
The closest prior art of Matsubara 2003/0203790 discloses restarting the engine, but fails to disclose restarting the engine at a speed lower than idle and higher than a resonant rotation speed.  There is no motivation to modify Matsubara to restart the engine under idling speed, absent hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R MORRIS/Primary Examiner, Art Unit 3659